UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 000-19672 American Superconductor Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 04-2959321 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 64 Jackson Road
